UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6786


ANTHONY JOHNSON,

                       Plaintiff – Appellant,

          v.

G. SINDY, in his individual capacity; R. RODERICK, in his
individual capacity; DR. JACK CUNNING, in his individual
capacity,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-01188-DKC)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony    Johnson   appeals     the    district    court’s    order

dismissing       without     prejudice    his     42    U.S.C.     § 1983    (2012)

complaint.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          Johnson v. Sindy, No. 8:14-cv-01188-DKC (D. Md.

Apr. 28, 2014).            We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented       in   the

materials      before     this   court   and    argument   would    not     aid   the

decisional process.



                                                                            AFFIRMED




                                          2